PER CURIAM.
We review Sigmon v. State, 622 So.2d 57 (Fla. 1st DCA 1993), based on a certified question. We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution.
We recently resolved this issue in Feller v. State, 637 So.2d 911 (Fla.1994), where we found that a trial court does not commit fundamental error when it fails to make the findings required by section 92.53, Florida Statutes (1989), prior to allowing a child witness to testify by means of videotape. On authority of Feller we approve the decision under review. See also Hopkins v. State, 632 So.2d 1372 (Fla.1994) (finding no fundamental error in failure to make findings required by section 92.54 before allowing child witness to testify by closed circuit television).
It is so ordered.
GRIMES, C.J., OVERTON, SHAW, KOGAN and HARDING, JJ., and McDONALD, Senior Justice, concur.